Citation Nr: 1203524	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York, which, in pertinent part denied entitlement to an increased rating in excess of 30 percent.

Service connection for PTSD was granted in an unappealed April 2004 rating decision, which assigned a rating of 30 percent effective September 30, 1999.  That decision is final.  

In October 2009 the Board granted an increased rating of 70 percent for PTSD remanded the issue of entitlement to TDIU for additional development.  The requested development has not been completed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2009, remand the Board noted that the Veteran reported being unemployed during a June 2007 VA examination.  The Board found that the issue of TDIU was raised as part of the Veteran's claim for increased rating for PTSD.  The Board instructed that the agency of original jurisdiction (AOJ) ask the Veteran to report his employment history and clarify whether he was currently gainfully employed.  If the Veteran reported current unemployment or failed to respond, the AOJ was to provide him with a VA examination to determine whether his service-connected disabilities precluded him from obtaining and maintaining gainful employment consistent with his occupational experience and education.  

There is no evidence in the claims file or in Virtual VA that the development sought in the previous remand has been completed.  As the Board's October 2009 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to report his employment history and clarify whether he is currently employed in gainful employment (i.e. employment paying more than the poverty rate).

2.  If the Veteran reports that he has been unemployed during any period since April 2004, or fails to respond, the AOJ should provide him with an examination by a VA mental health or medical professional to determine whether his service connected disabilities, including PTSD, hearing loss, and tinnitus, as likely as not, prevents him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake.  

The examiner should review the claims folders and note such review in the examination report or in an addendum.  

The examiner should provide a rationale for the opinion that takes into consideration the Veteran's reports.  

If further examination is recommended, it should be undertaken.

3.  If entitlement to TDIU is denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


